OPINION OF THE COURT
Per Curiam.
The respondent Donald A. Alleva has submitted an affidavit *145dated May 4, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Alieva was admitted to practice as an attorney by this court on April 8, 1981, under the name Donald Anthony Alieva, Jr. By order of this court dated August 15, 1988, he was suspended from the practice of law until the further order of the court pursuant to 22 NYCRR 691.4 (l) (1).
Mr. Alieva acknowledges that he is the subject of a disciplinary proceeding, wherein he is charged with 23 charges of professional misconduct involving, inter alia, converting all or part of $2,630 in funds entrusted to him to be held in escrow, neglecting five different legal matters entrusted to him, failing to cooperate with the legitimate inquiry of the Grievance Committee for the Ninth Judicial District regarding 10 different investigations, engaging in the unauthorized practice of law while suspended as an attorney on two separate occasions, failing, on two separate occasions, to maintain a duly constituted escrow account and commingling funds, failing to file an affidavit with this court in compliance with the rules of this court governing the conduct of suspended attorneys, failing to account for funds entrusted to him; and failing to register as an attorney with the Office of Court Administration.
Mr. Alieva acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation and that he could not successfully defend himself on the merits against the allegations outlined above.
Under the circumstances herein, the resignation of Donald A. Alleva as a member of the Bar is accepted and directed to be filed. Accordingly, he is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.
Ordered that the resignation of Donald A. Alieva, admitted under the name Donald Anthony Alieva, Jr., is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Donald A. Alieva is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Donald A. Alieva shall continue to comply with this court’s rules governing the conduct of disbarred, *146suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Donald A. Alieva is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.